People v Labossiere (2022 NY Slip Op 03125)





People v Labossiere


2022 NY Slip Op 03125


Decided on May 11, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 11, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
ROBERT J. MILLER
JOSEPH J. MALTESE
LARA J. GENOVESI, JJ.


2014-05985
 (Ind. No. 258/13)

[*1]The People of the State of New York, respondent,
vWilfred Labossiere, appellant.


Wilfred Labossiere, Fishkill, NY, appellant pro se.
Anne T. Donnelly, District Attorney, Mineola, NY (Tammy J. Smiley and Cristin N. Connell of counsel), for respondent.

DECISION & ORDER
Application by the defendant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 29, 2017 (People v Labossiere, 148 AD3d 1183), affirming a judgment of the Supreme Court, Nassau County, rendered June 2, 2014.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
CHAMBERS, J.P., MILLER, MALTESE and GENOVESI, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court